ADVISORY ACTION
Applicant’s arguments filed May 14, 2021 have been fully considered but have not been found to be persuasive. 
1.	Applicant argues, on page 3 of the remarks dated May 14, 2021, that the statement in the previous Action that it would have been obvious for one of ordinary skill in the art to provide for four layers having a thickness of 0.2 mils is conclusory.
However, because the thickness of each layer is selected from a thickness that includes 0.2 mils, the selection of a thickness of each layer of 0.2 mils would have been obvious to one of ordinary skill in the art.
Applicant also argues, on page 4, that the four  Graham factors have not been articulated in the previous Action.
However, the scope and content of the prior art and differences between the prior art and claims at issue were discussed in the previous Action, and it is not clear that any secondary considerations were relevant at the time of the previous Action. Furthermore, it is not clear that a written articulation of what constitutes the level of ordinary skill in the art was required in the previous Action.
Applicant also argues, on page 5, that all of the examples of Kreitman et al comprise an inner layer between the gas barrier layer and the sealant layer comprising a major proportion of polyolefin.
However, the claimed invention of Kreitman et al is not limited to examples. The inner layer is therefore not required.

However, polyester is one of the types of polymer disclosed in paragraph 0030, in which the skin layer is first disclosed, and additionally, paragraph 0030 does not disclose a wide range of polymer types.
Applicant also argues, on page 7, that beyond the examples of Kreitman et al, there is no guidance as to thickness.
However, as stated above, because the thickness of each layer is selected from a thickness that includes 0.2 mils, the selection of a thickness of each layer of 0.2 mils would have been obvious to one of ordinary skill in the art.
Applicant also argues, on page 7, that the claimed thickness ratio is a key factor in providing little or no curling.
However, in the specification, curling data is only disclosed in Examples 3 and 5 and Comparative Example 1. The specification therefore does not provide sufficient data to show that the claimed thickness ratio is a key factor in providing little or no curling. It is also noted that the stated % thickness in Comparative Example 1 appears to be incorrect.
Applicant also argues, on page 8, that the statement in the previous Action that it would have been obvious for one of ordinary skill in the art to provide for 100% LLDPE, as LLDPE is disclosed, is conclusory.
However, unless a layer is clearly required to have a second polymer, in addition to the polymer disclosed,  a layer comprising 100% of the disclosed polymer would be obvious to one of ordinary skill in the art.

However, the term ‘preferably’ means that the range of 80 – 90% is not required. The statement in the previous Action has also not been addressed, that it would have been obvious for one of ordinary skill in the art to provide for a blend comprising 51% PET by weight and 49% PETG by weight, as a blend comprising an aromatic polyester in the amount of greater than 50% by weight that is PET or PETG is taught.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782